 Case 2:16-cv-00109-PLM ECF No. 206, PageID.1540 Filed 04/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                               __________________________

JOHNNY D. ORUM #417988,

              Plaintiff,                                            Case No. 2:16-CV-109

v.                                                                  HON. GORDON J. QUIST

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On April 7, 2021, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R), recommending that the Court grant Defendants’ motion for judgment

on the pleadings. (ECF No. 202.) The Court has reviewed the R & R. No objection has been filed

pursuant to 28 U.S.C. § 636(b). Thus, the Court will adopt the R & R.

       THEREFORE, IT IS HEREBY ORDERED that the April 7, 2021, Report and

Recommendation (ECF No. 202) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion (ECF No. 198) is granted for the

reasons set forth in the R & R. Therefore, Plaintiff’s RLUIPA claims against Defendants Leach,

Woods, Rink, Derry, and Metro are dismissed with prejudice.

       The remaining claims for trial are Plaintiff’s retaliation claims against Defendants Osborn,

Bergeron, and Perry.


Dated: April 27, 2021                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE
